COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

RUBEN MONTELONGO,


                            Appellant,

v.

GEORGE CISNEROS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00324-CV

Appeal from the

County Court at Law No. 6

of El Paso County, Texas

(TC# 2006-3279)

MEMORANDUM OPINION

 Pending before the Court is a joint motion to dismiss the appeal pursuant to the parties'
agreement.  See Tex. R. App. P. 42.1(a)(2).  Originally, this Court stayed the proceedings after
Appellant, Ruben Montelongo, filed for bankruptcy in the United States Bankruptcy Court.  See Tex.
R. App. P. 8.2.  However, that stay was later lifted, with the Bankruptcy Court's approval, to allow
the appeal to continue.  The parties now assert, in their joint motion, that they have settled the claims
that formed the basis of the appeal and that their settlement has been approved by the Bankruptcy
Court.  We therefore grant the motion and dismiss the appeal.  Because the motion does not show
an agreement as to costs, we assess costs of this appeal against Appellant.  See Tex. R. App. P.
42.1(d).

September 22, 2010				GUADALUPE RIVERA, Justice

Before Chew, C.J., McClure, and Rivera, JJ.